Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This Non-Final Office Action is in response to Applicant’s Request for Continued Examination (RCE) filed 11/22/2022.
In accordance with Applicant’s amendment, claims 1, 8, and 16 are amended.   Claims 1-3, 5-10, and 12-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 11/22/2022 have been entered.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.

Response to Arguments
Response to §101 arguments:   Applicant’s arguments (Remarks at pgs. 10-12) concerning the §101 rejection of claims 1-3, 5-10, and 12-20 have been considered, but are not persuasive. 
Applicant first argues that the claims are not directed to “the managing of relationships or interactions between users, nor is there a relationship between users,” suggesting that the claims therefore do not recite limitations falling under the “Certain Methods of Organizing Human Activity” abstract idea grouping (Remarks at pg. 10).
In response, the Examiner first emphasizes that the 2019 PEG describes the “Certain Methods of Organizing Human Activity” abstract idea grouping as encompassing activities for managing personal behavior or relationships or interactions (interactions of users in a population) or commercial or legal interactions (e.g., advertising, marketing or sales activities or behaviors, business relations, all of which are recited in the claims, particularly when red in light of the Specification (See Spec. at paragraphs 27, 29, 35, and 63).  Notably, claim 1 plainly recites, e.g., “receive profile data for one or more users…” and “monitor data transmitted between the one or more users and one or more entities,” which are used to identify variances in interaction data, analyzed, and used for identifying a targeting pattern.  Furthermore, in so far as applicant suggests that interactions must occur between users (i.e., two or more users), the Examiner notes that, although the claims plainly encompass activity “between the one or more users and one or more entities” (wherein an “entity” may be a user or “collection of users” – Spec at pars. [0027] and [0029]), even an interaction involving a single person is sufficient to fall within the realm of “certain methods of organizing human activity, as noted in the FAQs related to the 2019 PEG.

    PNG
    media_image1.png
    616
    815
    media_image1.png
    Greyscale

Next, Applicant argues that “the present claims are not directed to advertising, sales activities or behaviors, or business relations” (Remarks at pg. 11).
In response, the Examiner emphasizes that the steps for receiving profile data, monitoring data transmitted between users and entities, analyzing variances in interaction data, performing a profile swap, identifying a subset of favorable responses, and triggering favorable responses, as recited in independent claims 1/8/16, are described in the Specification as applicable to marketing applications (Spec. at pars. [0035] and [0051]), wherein the users may be customers of an entity or business (Spec. at par. [0027]), and the interaction data may relate to customer service (Spec. at par. [0037] – e.g., customer of a financial entity using a banking application), and the targeting recited in the claims relates to targeting of a user for interest in purchasing a product (Spec. at par. [0066]).  Accordingly, as understood by one skilled in the art and when in light of the Specification, the claims are reasonably understood as covering activities for managing personal behavior or relationships or interactions (interactions of users in a population) or commercial or legal interactions (e.g., advertising, marketing or sales activities or behaviors, business relations.  Therefore, Applicant’s argument that the claims do not recite activities for managing personal behavior or relationships or interactions (interactions of users in a population) or commercial or legal interactions is not persuasive.
Applicant next argues that “the claims are significantly more than abstract idea and implemented in a practical application,” and in support therefore cites Example 35 of the Subject Matter Eligibility Examples, suggesting that “the claimed combination of additional elements integrate the judicial exception into a practical implementation of fraud prevention that performs identify verification in a non-conventional and non-generic way” (Remarks at pgs. 11-12).  The Examiner respectfully disagrees.
In response to the Applicant’s suggestion that the claims are similar to the claims in Example 35 of the USPTO Subject Matter Eligibility Examples (published on Dec. 15, 2016), the Examiner points out that the claims in Example 35 involved a method of ensuring secure transmission of data from a card using a smart label and encryption techniques. The claims of the present application involve a method/system to trigger favorable responses based on profile replacement. The claims of the instant application do not allow an ATM to receive user card data in a more secure and efficient manner and do not prevent skimming and other techniques to fraudulently obtain a customer’s PIN and even theft of the card since the downloaded software can authenticate the user and likewise authenticate the ATM before the PIN is produced.
Applicant’s suggestion that the claims yield an improvement in the form of fraud prevention and identity verification is not supported by the claims.  It is noted that the features upon which applicant relies (i.e., fraud prevention, identity verification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, in contrast to the claims in Example 35, the combination of steps in the instant application has not been shown to operate in a non‐conventional and non‐generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone. In contrast, Applicant's claims do not include similar additional features to those discussed in Example 35, nor have applicant’s claims been shown to amount to a non-conventional arrangement of the additional elements, instead relying on a generic computer and machine learning recited at a high level of generality.
For the reasons above along with the reasons set forth below in the updated §101 rejection, the amendments and arguments are not sufficient to overcome the §101 rejection of claims 1-3, 5-10, and 12-20.

§103 arguments:   Applicant’s arguments (Remarks at pgs. 13-15) concerning the §103 rejection of claims 1-3, 5-10, and 12-20 have been considered, but are primarily raised in support of the amendments to independent claims 1/8/16, and therefore the amendments and supporting arguments are believed to be fully addressed by the new grounds of rejection set forth below. 

Claim Objection/Warning
Duplicate Claims Warning – Claims 1 and 16:  Applicant is advised that should claim 1 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP §608.01(m).

Duplicate Claims Warning - Claims 5 and 20:  Applicant is advised that should claim 5 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP §608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17-18 are rejected under 35 U.S.C. § 112(d), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claims 17-18  recite limitations that are already recited in base claim 16, such that claims 17-18 each fail to “further limit the subject matter upon which it depends” as required by §112(d).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-3, 5-10, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the systems (claims 1-3, 5-7 and 16-20) and method (claims 8-10 and 12-15) are directed to potentially eligible categories of subject matter (machines and process respectively), and therefore claims 1-3, 5-10, and 12-20 satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG the limitations by reciting limitations that set forth activities for managing personal behavior or relationships or interactions (interactions by users in a population and an entity, wherein an “entity” may be a user or “collection of users” – Spec at pars. [0027] and [0029]) or commercial or legal interactions (e.g., advertising, marketing or sales activities or behaviors, business relations – See Spec. at paragraphs 27, 29, 35, and 63).
The limitations reciting the abstract idea, as set forth in independent claim 1 are identified in bold text below, whereas the additional elements are identified via plain text: a module containing a memory storage device, a communication device, and a processor, with computer-readable program code stored thereon, wherein executing the computer-readable code is configured to cause the processor to: receive profile data for one or more users and store the profile data for the one or more users as mixed population data in a historical database (In addition, the “receive” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); monitor data transmitted between the one or more users and one or more entities and store the data transmitted as interaction data in the historical database; identify variances in the interaction data and variances in the mixed population data between the one or more users; analyze, using one or more machine learning models, the variances in the interaction data and the variances the mixed population data and train the one or more machine learning models to identify a targeting pattern employed by a specific entity of the one or more entities; based on the identified targeting pattern, identify specific profile data correlated with specific responses; and perform a profile swap for the one or more users, wherein performing a profile swap further comprises: identifying, via the one or more machine learning models, a subset of one or more favorable responses associated with synthetic profile data via injection of the synthetic profile data in an outgoing data stream in real-time for multiple iterations; and triggering the one or more favorable responses by replacing entirety of the profile data with the synthetic profile data.
Independent claims 8 and 16 recite similar limitations as those discussed above and have been determined to be directed to the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  With respect to independent claims 1/8/16, the additional elements are directed to: a module containing a memory storage device, a communication device, and a processor, with computer-readable program code stored thereon, wherein executing the computer-readable code is configured to cause the processor; store the data … in the historical database; machine learning; data transmitted, and outgoing data stream in real-time.  These additional elements have been considered, but fail to integrate the abstract idea into a practical application.  The module containing a memory storage device, communication device, processor, computer-readable program code stored thereon, and storing data in the historical database merely encompass generic computing elements or computer instructions  to perform the abstract idea on a computer or to generally link the judicial exception to a particular technological environment, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.  See MPEP 2106.05(f)/(h).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  Next the data transmitted and outgoing data stream in real-time activities are directed to insignificant extra-solution data gathering activity, which is not sufficient to amount to a practical application.  See MPEP 2106.05(g).  Lastly, with respect to the claim language describing the models as “one or more machine learning models,” when evaluated under Step 2A Prong Two, the use of machine learning is recited at a high level of generality and lacks any meaningful technical details and fails to yield any discernible technological improvement resulting therefrom, such as an improvement to the functioning of the computing device or some other technology, but instead is similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to integrate the abstract idea into a practical application.  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to independent claims 1/8/16, the additional elements are directed to: a module containing a memory storage device, a communication device, and a processor, with computer-readable program code stored thereon, wherein executing the computer-readable code is configured to cause the processor; store the data … in the historical database; machine learning; data transmitted, and outgoing data stream in real-time.  These additional elements have been considered, but fail to integrate the abstract idea into a practical application.  The module containing a memory storage device, communication device,  processor, computer-readable program code stored thereon, and storing data in the historical database merely encompass generic computing elements that serve to tie the abstract idea to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  Therefore, the generic computing elements do not add significantly more to the claims.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Next the data transmitted and outgoing data stream in real-time activities are directed to insignificant extra-solution data gathering activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Lastly, with respect to the claim language describing the models as “one or more machine learning models,” when evaluated under Step 2B, the machine learning is recited at a high level of generality, and furthermore machine learning techniques, models, algorithms and the like are recognized as well-understood, routine, and conventional in the art.  See, e.g., Bhakta et al, US 2014/0195396 paragraph [0039]), noting that “machine learning algorithms that are currently well-known in the art.”  See also, Forman et al., US 2004/0024769 at paragraph [0012], noting that “machine learning algorithms include the well-known Nave Bayes and C4.5 algorithms, support vector machines.”  Accordingly, describing the one or more models as machine learning models does not add significantly more to the claims.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims 2-3, 5-7, 9-10, 12-15, and 16-20 recite the same abstract idea as recited in the independent claims and have been found to recite further details that are part of the abstract idea itself (when analyzed under Step 2A Prong One) along with the same additional elements as recited in the independent claims (i.e., generic computing elements and machine learning models) which, as noted above, fail to integrate the abstract idea into a practical application or add significantly more.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 10, 13-14, 16-18, and 20 are rejected under 35 U.S.C. §103 as unpatentable over Silberman et al. (US 2017/0330058, hereinafter “Silberman”) in view of Ilic et al. (US 2017/0364823, hereinafter “Ilic”) in view of Zhang et al. (US 2015/0170175, hereinafter “Zhang”) in view of Kosai et al. (US 2017/0243238, hereinafter “Kosai”).

Claims 1/8/16:  As per claim 1, Silberman teaches a system for adversarial targeting detection and prevention (paragraphs 23: systems and techniques described herein may be used to detect bias in an automated decision-making process; See also, Fig. 12:  displaying computing system for implementing the disclosed invention), the system comprising:
a module containing a memory storage device, a communication device, and a processor, with computer-readable program code stored thereon (paragraphs 104-108, 125, and Fig. 12: computing device 1200 may include one or more processors 1202, a memory 1204, communication interfaces 1206, a display device 1208, other input/output (I/O) devices 1210, and one or more mass storage devices 1212, configured to communicate with each other, such as via system buses 1214 or other suitable connection; processors 1202 are one or more hardware devices that may include a single processing unit or a number of processing units; Memory 1204 and mass storage devices 1212 are examples of computer storage media (e.g., memory storage devices) for storing instructions that can be executed by the processor 1202 to perform the various functions described herein; The term “module,” “mechanism” or “component” as used herein generally represents software, hardware, or a combination of software and hardware that can be configured to implement prescribed functions. For instance, in the case of a software implementation, the term “module,” “mechanism” or “component” can represent program code (and/or declarative-type instructions) that performs specified tasks or operations when executed on a processing device or devices (e.g., CPUs or processors). The program code can be stored in one or more computer-readable memory devices or other computer storage devices. Thus, the processes, components and modules described herein may be implemented by a computer program product), wherein executing the computer-readable code is configured to cause the processor to:
receive profile data for one or more users and store the profile data for the one or more users as mixed population data in a historical database (paragraphs 26, 43, 47, and 108:  e.g., The systems and techniques take a holistic view of a customer by using available data. For example, for a credit application, the data may include internal events and external events. The internal events may include events specific to the individual applicant, such as a car loan approval, use of a bank overdraft feature, loan (e.g., mortgage, car loan etc.) payments, payroll deposits, credit limit increases, and the like. The external events may include events, such as social media posts by the applicant (e.g., applicant posts about accepting a new job), social media posts associated with the applicant (e.g., relatives of the applicant post about a new job the applicant has accepted); For example, the data sets 402 may include purchase data 408(1) (e.g., house purchase, car purchase, and the like), finance data 408(2) (e.g., consumer financing such as credit cards), demographic data 408(3) (e.g., customer's age, income, zip code, and the like), education data 408(4) (e.g., education background), income data 408(5) (e.g., payroll direct deposit amounts, rental income, income from stocks and bonds, and the like), payment data 408(6) (e.g., mortgage payments, loan payments, credit card payments, and the like), social media data 408(7) (e.g., posts on Facebook®, Twitter®, and the like), and external data 408(N) (e.g., changes by the Federal Reserve to the interest rate, jobs/unemployment report, and other finance-related events), where N>0. Of course, the data sets 402 may include other types of data (e.g., other internal events and external events) associated with an individual or business; the internal events may be gathered from financial accounts (e.g., bank account, credit card account, loan/mortgage account, or the like) associated with an individual or business. The external events may be gathered from social media, internet forum postings, relevant news items, macroeconomic data and forecasts, and the like; The computer storage media, such as memory 1204 and mass storage devices 1212, may be used to store software and data. For example, the computer storage media may be used to store the data sets);
monitor data transmitted between the one or more users and one or more entities and store the data transmitted as interaction data in the historical database (paragraphs 8, 24-27, 35, 48, and 77:  e.g.,  computing device determines an event timeline that comprises one or more finance-related events associated with a person. A production classifier may be used to determine (i) an individual contribution of each event in the event timeline to a financial capacity of the person and (ii) a first decision regarding whether to extend credit to the person. A bias monitoring classifier may, based on the event timeline, determine a second decision whether to extend credit to the person; For example, historical data associated with individuals or businesses who previously took out a loan (or mortgage) may be analyzed to determine an amount of the previous loans; For example, in FIG. 4, a historical data set (e.g., one or more of the data sets 402) may include information associated with multiple individuals or multiple businesses. To illustrate, when making a credit decision regarding whether to extend or deny a loan, the historical data may include event timelines associated with multiple individuals, in some cases associated with millions or even billions of individuals);
identify variances in the interaction data and variances in the mixed population data … (paragraphs 2, 23, 27, 64-68, and claim 1:  e.g., A bias monitoring classifier (e.g., model) may be used to process the event timeline to arrive at a second decision as to whether to extend credit to the person. The bias monitoring classifier may be trained using unbiased (or pseudo-unbiased) data to make reference decisions. If the production classifier and bias monitoring classifier make the same decisions, then the production classifier may be making unbiased decisions. If the production classifier and bias monitoring classifier make different decisions (or decisions that differ by more than a threshold amount), then the production classifier may be making biased decisions. A difference between the first decision and the second decision may be determined and a determination may be made whether the difference between the first decision and the second decision satisfies a threshold);
analyze, using one or more machine learning models, the variances in the interaction data and the variances the mixed population data and train the one or more machine learning models to identify a targeting pattern employed by a specific entity of the one or more entities (paragraphs 3, 23, 27, 48, 60, 64-69, 73, 81, and 83:  An analysis of the historical data may be correlated with the current data to identify patterns. For example, the historical data may indicate that people with a particular educational background can payback a loan of a particular amount but may have difficulties paying back a loan greater than the particular amount; determining potential bias markers according to some embodiments; reference data set may be created using probability distributions around the mean (or median) of each weight given to events in a category, including outcomes in the same proportion as the size of the set of decisions (e.g., created in 804). Training the BMM using an unbiased data set may enable the BMM to be used to detect bias. For example, when an applicant submits an application, both the PM and the BMM may independently process the event timeline associated with the applicant. The PM may process the event timeline to reach a PM decision and the BMM may process the event timeline associated to reach a BMM decision. Because the BMM has been trained using an unbiased data set, the BMM decision is considered unbiased. If the PM decision is the same (or within a predetermined threshold) as the BMM decision, then the PM decision is unbiased. If the PM decision differs by at least a predetermined threshold from the BMM decision, then the PM decision may be biased; categories that have been flagged (e.g., as potentially causing biased decisions) are selected and, at 618, an analysis (e.g., described in more detail in FIG. 7) of the flagged categories is performed to determine potential bias marker; FIG. 9 is a flowchart of a process that includes using a bias monitoring model to detect bias in a set of decisions); 
based on the identified targeting pattern, identify specific profile data correlated with specific responses (paragraphs 24, 27, and 48-49, 67-69, 73, and Figs. 6 and 11: analyze the data sets 402 to determine value indexes 412; analysis of the historical data may be correlated with the current data to identify patterns. For example, the historical data may indicate that people with a particular educational background can payback a loan of a particular amount but may have difficulties paying back a loan greater than the particular amount (e.g., $5000). An AI manager 422 may manage the various processes to derive the value indexes 412. The decision data 424 may include a decision, such as whether or not to extend credit (e.g., provide a loan) to an individual or business, how much credit to extend to an individual or a business, whether to admit a student to a university, whether to offer a scholarship to an application (e.g., student), whether to offer a full or partial tuition waiver to an applicant, etc.; for example, potential bias markers may include a list of events in an applicant's timeline whose weights deviate from the corresponding weights in a reference category, and additional information mapping that category to a business rule, or rules, which use the type of events in the category as input to their decision making).

Silberman does not explicitly teach:
variances… between the one or more users;
perform a profile swap for the one or more users, wherein performing a profile swap further comprises:
identifying, via the one or more machine learning models, a subset of one or more favorable responses associated with synthetic profile data via injection of the synthetic profile data in an outgoing data stream in real-time for multiple iterations; and
triggering the one or more favorable responses by replacing entirety of the profile data with the synthetic profile data.

Ilic teaches:
variances… between the one or more users (paragraph 55-56:  e.g., machine-learning model 322 may detect a large difference in visitation impacts between a group of users that have a particular characteristic and users that don't have that characteristic. As an example and not by way of limitation, notification system 320 may detect that users over 40 years of age are more responsive to post notifications than other users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Silberman with Ilic because the references are analogous since each reference is directed to features for using machine learning models to analyze interactions of users, which is within applicant’s field of endeavor of using machine learning for detection of adversarial targeting of users, and because modifying Silberman such that the variances are between one or more users, as taught by Ilic, would serve Silberman’s motivation to reduce bias against individuals involved in automated decision-making processes (Silberman at paragraphs 2-3); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Silberman and Ilic do not explicitly teach:
perform a profile swap for the one or more users, wherein performing a profile swap further comprises:
identifying, via the one or more machine learning models, a subset of one or more favorable responses associated with synthetic profile data via injection of the synthetic profile data in an outgoing data stream in real-time for multiple iterations; and
triggering the one or more favorable responses by replacing entirety of the profile data with the synthetic profile data.

Zhang teaches:
perform a profile swap for the one or more users (paragraphs 263, 299, and 304:  provide a substitute demographic profile for the user [i.e., perform a profile swap]. One or more of the substitute demographic profile, transaction data, and inferred traits may be used to match a savings opportunity to the use), wherein performing a profile swap further comprises:
identifying, via the one or more machine learning models, a subset of one or more favorable responses associated with synthetic profile data … (paragraphs 263, 299, and 304:  e.g., provide a substitute demographic profile for the user. One or more of the substitute demographic profile, transaction data, and inferred traits may be used to match a savings opportunity to the user; These data may be used as factors in the system's match of a savings opportunity to a user; In this example, the machine learning process creates a propensity to accept model for John Doe based on a variety of inputs including the most recent John Doe data set 7008, historic data on John Doe 7204 including response to previous offers, past models for John Doe and the like, 3rd party and inferred data including substitute demographic profile [i.e., the substitute, i.e., synthetic profile data is associated with propensity to accept model and matched offers based thereon, i.e., a subset of favorable responses] based on census data, typical preferences for customers in specific geography, and the like. A set of available offers [i.e., one or more favorable responses]7208 is evaluated for relative purchase propensity 7210 and then the offer with the highest propensity or likelihood of being accepted [based on the machine learning and synthetic profile data] is selected and presented to the customer in any of a variety of manners including on a customer's online statement, an online graphical user interface associated with the user's financial account, an online bill pay area, a dialog box associated with the user's financial account, an ATM receipt, a teller receipt, a mobile statement, a paper statement, an email and the like); and
triggering the one or more favorable responses by replacing entirety of the profile data with the synthetic profile data (paragraphs 263, 299, and 304:  provide a substitute demographic profile for the user [i.e., replace the user’s entire demographic profile with a synthetic demographic profile]; machine learning process creates a propensity to accept model for John Doe based on a variety of inputs including the most recent John Doe data set 7008, historic data on John Doe 7204 including response to previous offers, past models for John Doe and the like, 3rd party and inferred data including substitute demographic profile based on census data, typical preferences for customers in specific geography, and the like; set of available offers 7208 is evaluated for relative purchase propensity 7210 and then the offer with the highest propensity or likelihood of being accepted is selected and presented to the customer [i.e., triggering one or more favorable responses based on data that includes the substitute/synthetic profile data] in any of a variety of manners including on a customer's online statement, an online graphical user interface associated with the user's financial account, an online bill pay area, a dialog box associated with the user's financial account, an ATM receipt, a teller receipt, a mobile statement, a paper statement, an email and the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Silberman/Ilic with Zhang because the references are analogous since each reference is directed to features for using machine learning models to analyze user interactions, which is within applicant’s field of endeavor of using machine learning for detection of adversarial targeting of users, and because further incorporating Zhang’s features for identifying favorable responses associated with synthetic profile data and triggering favorable responses by replacing a subset of the profile data with synthetic profile data, as claimed, would help improve the matches of opportunities to specific users (Zhang at paragraph 263); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Silberman, Ilic, and Zhang do not explicitly teach:
via injection of the synthetic profile data in an outgoing data stream in real-time for multiple iterations.

Kosai teaches:
via injection of the synthetic profile data in an outgoing data stream in real-time for multiple iterations (paragraphs 39 and 47:  The browser 540 may repeat the foregoing operations to generate different synthetic-user profiles 560. In one embodiment, the visited websites may be selected via a variety of means, including random sampling of top websites, or targeted based on a particular demographic group. Alternatively or additionally, the visited websites may be selected to simulate the expected browsing behavior of a target demographic; The browser may also perform supplemental actions at the visited web site, such as, for example, performing a predetermined or random search at a search engine website. The process 700 iterates (711) until all available resources have been visited by the browser or, potentially, a timeout period has been reached. Once that occurs, the user-specific data is stored in conjunction with the active synthetic profile (713). The process 700 may also repeat if more synthetic user profiles are to be created, such as for additional target demographics).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Silberman/Ilic/Zhang with Kosai because the references are analogous since each reference is directed to features for using machine learning models to analyze user interactions, which is within applicant’s field of endeavor of using machine learning for detection of adversarial targeting of users, and because further incorporating Kosai’s feature for injecting synthetic profile data in an outgoing data stream in real-time for multiple iterations, as claimed, in order to create and test the response to synthetic profiles that approximate the behavior of a target demographic (Kosai at paragraph 6), which would help improve the matches of opportunities to specific types of users (Zhang at paragraph 263); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 16 directed to a computer-implemented method and system with that recites substantially similar limitations as those set forth in claim 1 and addressed above.  Accordingly, Silberman, in view of Ilic/Zhang/Kosai, teaches a computer-implemented method for performing the limitations discussed above (Silberman paragraph 125, claim 1, and Figs. 5-11: describing computer-based implementation of the disclosed features), and claim 8 is therefore rejected using the same references and for substantially the same reasons as set forth above.

Claims 3/10:  Silberman does not teach the limitations of claims 3/10.
However, Ilic further teaches generate … profile data; transmit the … profile data to the one or more entities; analyze, using the one or more machine learning models, responses to the … profile data; and update the identified targeting pattern using the analyzed responses to the … profile data (paragraphs 2, 20, 43, 55-57: The social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user; generate, store, receive, and send social-networking data, such as, for example, user-profile data, concept-profile data, social-graph information, or other suitable data related to the online social network; machine-learning model 322 may analyze a continuously growing data set to generate values of the notification types. The machine-learning model's data set may include any relevant information in the social-networking system. As an example and not by way of limitation, the data set may include information about visitation impacts, user profile, user demographics, user social data, user usage patterns; using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses; the ratings and weights may be continuously updated based on continued tracking of the actions upon which the coefficient is based. Any type of process or algorithm may be employed for assigning, combining, averaging, and so forth the ratings for each factor and the weights assigned to the factors. In particular embodiments, social-networking system 160 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Silberman/Ilic/Zhang/Kosai, Ilic’s generation, transmission, and analysis of profile data to identify a targeting pattern based thereon, as claimed, in order to maintain up-to-date user profiles, which would ensure the accuracy and relevance of user profiles relied on for targeting users; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Silberman and Ilic do not teach the profile data as being synthetic profile data.

Zhang teaches synthetic profile data (paragraphs 263, 299, and 304:  e.g., provide a substitute demographic profile for the user. One or more of the substitute demographic profile, transaction data, and inferred traits may be used to match a savings opportunity to the user. In another embodiment, merchant data may be accessed using a third party data source and used to improve targeting to the user);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include Zhang’s synthetic profile data, as claimed, in order to help improve the matches of opportunities to specific types of users represented by a profile (Zhang at paragraph 263), such as by using substitute demographic profile information based on census data or preferences of customers in a specific geographical area (Zhang at paragraph 304); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5/13:  Silberman does not teach the limitation of claims 5/13.
Zhang teaches wherein altering the user profile characteristics for the one or more users further comprises generating random user profiles containing a randomized set of user profile data from the mixed population data (paragraph 240: One or more additional groups or cohorts, who did or will receive offers, are also created. Although the customers in the different groups all feature the target characteristics of interest, other characteristics may be randomly distributed among the groups).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Silberman/Ilic/Zhang/Kosai, Zhang’s feature for altering user profile characteristics for one or more users further by generating random user profiles containing a randomized set of user profile data from the mixed population data, as claimed, would help ensure an unbiased assortment of profiles for evaluating users/consumers (Zhang at paragraph 12); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6/14:  Silberman does not teach the limitation of claims 6/14.
Zhang teaches wherein the randomized set of user profile characteristics contains synthetically generated user profile data and user profile data from the mixed population data (paragraphs 240, 294, 299, and 304: Although the customers in the different groups all feature the target characteristics of interest, other characteristics may be randomly distributed among the groups; Additionally, public or inferred data 7218 including customer's location, census data for the location, such as ethnic makeup, population educational level, income levels, and the like, may be used to provide a substitute demographic profile for the user and may be provided as input to the machine learning process 7202. In another embodiment, merchant data may be accessed using a third party data source and used to improve targeting to the use;  shared information can be any random information including strings, numbers, and the like that the financial institution wishes to associate with a financial institution user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Silberman/Ilic/Zhang/Kosai,  Zhang’s feature wherein the randomized set of user profile characteristics contains synthetically generated user profile data and user profile data from the mixed population data, as claimed, in order to help ensure an unbiased assortment of profiles for evaluating users/consumers (Zhang at paragraph 12); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17:  Silberman does not teach the limitation of claim 17.
However, Zhang further teaches wherein triggering the one or more favorable responses by altering the user profile data further comprises replacing a subset of the profile data with the synthetic profile data (paragraphs 263, 299, and 304:  e.g., Based on the user's location, possibly inferred by the system or manually input by the user, census data for the location, such as ethnic makeup, population educational level, income levels, and the like, may be used to provide a substitute demographic profile for the user. One or more of the substitute demographic profile, transaction data, and inferred traits may be used to match a savings opportunity to the user. In another embodiment, merchant data may be accessed using a third party data source and used to improve targeting to the user. For example, a restaurant may be searched on YELP.COM to obtain information about the type of cuisine offered, type of atmosphere, price range and the like. These data may be used as factors in the system's match of a savings opportunity to a user; In this example, the machine learning process creates a propensity to accept model for John Doe based on a variety of inputs including the most recent John Doe data set 7008, historic data on John Doe 7204 including response to previous offers, past models for John Doe and the like, 3rd party and inferred data including substitute demographic profile based on census data, typical preferences for customers in specific geography, and the like. A set of available offers 7208 is evaluated for relative purchase propensity 7210 and then the offer with the highest propensity or likelihood of being accepted is selected and presented to the customer in any of a variety of manners including on a customer's online statement, an online graphical user interface associated with the user's financial account, an online bill pay area, a dialog box associated with the user's financial account, an ATM receipt, a teller receipt, a mobile statement, a paper statement, an email and the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Silberman/Ilic/Zhang/Kosai, Zhang’s feature for triggering favorable responses by replacing a subset of the profile data with synthetic profile data, as claimed, in order to improve the matches of opportunities to specific users (Zhang at paragraph 263); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18:  Silberman further teaches:
receive the profile data for the one or more users and store the profile data for the one or more users as mixed population data in a historical database (paragraphs 26, 43, 47, and 108:  e.g., The systems and techniques take a holistic view of a customer by using available data. For example, for a credit application, the data may include internal events and external events. The internal events may include events specific to the individual applicant, such as a car loan approval, use of a bank overdraft feature, loan (e.g., mortgage, car loan etc.) payments, payroll deposits, credit limit increases, and the like. The external events may include events, such as social media posts by the applicant (e.g., applicant posts about accepting a new job), social media posts associated with the applicant (e.g., relatives of the applicant post about a new job the applicant has accepted); For example, the data sets 402 may include purchase data 408(1) (e.g., house purchase, car purchase, and the like), finance data 408(2) (e.g., consumer financing such as credit cards), demographic data 408(3) (e.g., customer's age, income, zip code, and the like), education data 408(4) (e.g., education background), income data 408(5) (e.g., payroll direct deposit amounts, rental income, income from stocks and bonds, and the like), payment data 408(6) (e.g., mortgage payments, loan payments, credit card payments, and the like), social media data 408(7) (e.g., posts on Facebook®, Twitter®, and the like), and external data 408(N) (e.g., changes by the Federal Reserve to the interest rate, jobs/unemployment report, and other finance-related events), where N>0. Of course, the data sets 402 may include other types of data (e.g., other internal events and external events) associated with an individual or business; the internal events may be gathered from financial accounts (e.g., bank account, credit card account, loan/mortgage account, or the like) associated with an individual or business. The external events may be gathered from social media, internet forum postings, relevant news items, macroeconomic data and forecasts, and the like; The computer storage media, such as memory 1204 and mass storage devices 1212, may be used to store software and data. For example, the computer storage media may be used to store the data sets);
monitor data transmitted between the one or more users and the entity and store the data transmitted as interaction data in the historical database (paragraphs 8, 24-27, 35, 48, and 77:  e.g.,  computing device determines an event timeline that comprises one or more finance-related events associated with a person. A production classifier may be used to determine (i) an individual contribution of each event in the event timeline to a financial capacity of the person and (ii) a first decision regarding whether to extend credit to the person. A bias monitoring classifier may, based on the event timeline, determine a second decision whether to extend credit to the person; For example, historical data associated with individuals or businesses who previously took out a loan (or mortgage) may be analyzed to determine an amount of the previous loans; For example, in FIG. 4, a historical data set (e.g., one or more of the data sets 402) may include information associated with multiple individuals or multiple businesses. To illustrate, when making a credit decision regarding whether to extend or deny a loan, the historical data may include event timelines associated with multiple individuals, in some cases associated with millions or even billions of individuals);
identify variances in the interaction data and variances in the mixed population data … (paragraphs 2, 23, 27, 64-68, and claim 1:  e.g., A bias monitoring classifier (e.g., model) may be used to process the event timeline to arrive at a second decision as to whether to extend credit to the person. The bias monitoring classifier may be trained using unbiased (or pseudo-unbiased) data to make reference decisions. If the production classifier and bias monitoring classifier make the same decisions, then the production classifier may be making unbiased decisions. If the production classifier and bias monitoring classifier make different decisions (or decisions that differ by more than a threshold amount), then the production classifier may be making biased decisions. A difference between the first decision and the second decision may be determined and a determination may be made whether the difference between the first decision and the second decision satisfies a threshold);
analyze, using the one or more machine learning models, the variances in the interaction data and the variances the mixed population data and train the one or more machine learning models to identify the targeting pattern employed by the entity (paragraphs 3, 23, 27, 48, 60, 64-69, 73, 81, and 83:  An analysis of the historical data may be correlated with the current data to identify patterns. For example, the historical data may indicate that people with a particular educational background can payback a loan of a particular amount but may have difficulties paying back a loan greater than the particular amount; determining potential bias markers according to some embodiments; reference data set may be created using probability distributions around the mean (or median) of each weight given to events in a category, including outcomes in the same proportion as the size of the set of decisions (e.g., created in 804). Training the BMM using an unbiased data set may enable the BMM to be used to detect bias. For example, when an applicant submits an application, both the PM and the BMM may independently process the event timeline associated with the applicant. The PM may process the event timeline to reach a PM decision and the BMM may process the event timeline associated to reach a BMM decision. Because the BMM has been trained using an unbiased data set, the BMM decision is considered unbiased. If the PM decision is the same (or within a predetermined threshold) as the BMM decision, then the PM decision is unbiased. If the PM decision differs by at least a predetermined threshold from the BMM decision, then the PM decision may be biased; categories that have been flagged (e.g., as potentially causing biased decisions) are selected and, at 618, an analysis (e.g., described in more detail in FIG. 7) of the flagged categories is performed to determine potential bias marker; FIG. 9 is a flowchart of a process that includes using a bias monitoring model to detect bias in a set of decisions).

Silberman does not explicitly teach:
variances… between the one or more users.

Ilic teaches:
variances… between the one or more users (paragraph 55-56:  e.g., machine-learning model 322 may detect a large difference in visitation impacts between a group of users that have a particular characteristic and users that don't have that characteristic. As an example and not by way of limitation, notification system 320 may detect that users over 40 years of age are more responsive to post notifications than other users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Silberman/Ilic/Zhang/Kosai,  Ilic’s feature such that the variances are between one or more users, as claimed, would serve Silberman’s motivation to reduce bias against individuals involved in automated decision-making processes (Silberman at paragraphs 2-3); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20:  Silberman does not teach the limitation of claim 20.
However, Zhang further teaches wherein altering the profile data for the one or more users further comprises generating random user profiles containing a randomized set of profile data from the mixed population data (paragraph 240: One or more additional groups or cohorts, who did or will receive offers, are also created. Although the customers in the different groups all feature the target characteristics of interest, other characteristics may be randomly distributed among the groups).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Silberman/Ilic/Zhang/Kosai, Zhang’s feature for altering user profile characteristics for one or more users further by generating random user profiles containing a randomized set of user profile data from the mixed population data, as claimed, would help ensure an unbiased assortment of profiles for evaluating users/consumers (Zhang at paragraph 12); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2, 9, 12, and 19 are rejected under 35 U.S.C. §103 as unpatentable over Silberman et al. (US 2017/0330058, hereinafter “Silberman”) in view of Ilic et al. (US 2017/0364823, hereinafter “Ilic”) in view of Zhang et al. (US 2015/0170175, hereinafter “Zhang”) in view of Kosai et al. (US 2017/0243238, hereinafter “Kosai”), as applied to claims 1, 8, and 18 above, and further in view of Dhawan et al. (US 2017/0169455, hereinafter “Dhawan”).

Claim 2:  Silberman further teaches identify, using the one or more machine learning models, a subset of one or more favorable responses from the specific responses (paragraphs 77-78: process a subset of the historical data set 402 that includes event timelines associated with multiple (e.g., thousands or hundreds of thousands of) entities (e.g., individuals or businesses) to create a set of decisions. The decisions may be binary, e.g., yes or no decisions (e.g., extend or deny credit/loan, admit or deny admission to a student, etc.); See also, paragraph 122: The mathematical analysis may be done via machine learning models), but does not teach trigger the one or more favorable responses by altering the user profile data for the one or more users prior to interaction with the specific entity, wherein altering the user profile data for one or more users further comprises: analyzing the interaction data to compare treatment of the one or more users by the identified targeting pattern; identifying a specific user that receives favorable treatment relative to other users; and incorporating profile data from the specific user that receives favorable treatment into the profiles of one or more other users.
Dhawan teaches trigger the one or more favorable responses by altering the user profile data for the one or more users prior to interaction with the specific entity, wherein altering the user profile data for one or more users further comprises: analyzing the interaction data to compare treatment of the one or more users by the identified targeting pattern; identifying a specific user that receives favorable treatment relative to other users; and incorporating profile data from the specific user that receives favorable treatment into the profiles of one or more other users (paragraphs 24-27, 44, and 80-87:  selectively propagate attributes from a frequent contact's digital marketing profile to the relatively unknown consumer's profile. This workflow commences with a plurality of consumers 10 visiting one or more venues 20. As with the workflow illustrated in FIG. 1, venues 20 include a number of beacons that, in conjunction with applications running on portable computing devices carried by consumers 10, allow consumer interaction data to be aggregated at consumer analytics portal 100. Certain of the consumers who are observed at the venues may have a sparsely populated or unpopulated digital marketing profile. Such consumers may be referred to herein as “unknown consumers” or “relatively unknown contacts”. Because relatively little information is known about unknown consumers, it is particularly difficult for marketers to target them effectively; The updated profile allows the marketers to more effectively target the unknown consumers. This allows characteristics of a relatively well-known consumer to be propagated to a relatively unknown consumer on the premise that people who spend time together often share common interests, at least with respect to their mutual activities, and therefore that these relationships can form the basis for marketing attribute propagation. In some cases the characteristics of a relatively well-known consumer are propagated to a consumer having a partially complete profile with gaps which can be supplemented with data from other consumers in the consumer's circle of influence. These represent additional examples of how consumer behavioral analysis can be used to increase the efficacy of a digital marketing campaign in both online and offline contexts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Silberman/Ilic/Zhang/Kosai with Dhawan because the references are analogous since each reference is directed to features for using machine learning and inference to analyze interactions of users, which is within applicant’s field of endeavor of using machine learning for detection of adversarial targeting of users, and because modifying Silberman/Ilic by incorporating Dhawan’s features for altering profile data to incorporate profile data from a specific user that receives favorable treatment into the profiles of one or more other users, as claimed, would serve the motivation to improve consumer behavioral analysis techniques in pursuit of more effective consumer targeting (Dhawan at paragraph 15); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9:  Silberman further teaches identifying, using the one or more machine learning models, a subset of one or more favorable responses from the specific responses (paragraphs 77-78: process a subset of the historical data set 402 that includes event timelines associated with multiple (e.g., thousands or hundreds of thousands of) entities (e.g., individuals or businesses) to create a set of decisions. The decisions may be binary, e.g., yes or no decisions (e.g., extend or deny credit/loan, admit or deny admission to a student, etc.); See also, paragraph 122: The mathematical analysis may be done via machine learning models), but does not teach triggering the one or more favorable responses by altering the user profile data for the one or more users prior to interaction with the specific entity.
Dhawan teaches triggering the one or more favorable responses by altering the user profile data for the one or more users prior to interaction with the specific entity (paragraphs 24-27, 44, and 80-87:  selectively propagate attributes from a frequent contact's digital marketing profile to the relatively unknown consumer's profile. This workflow commences with a plurality of consumers 10 visiting one or more venues 20. As with the workflow illustrated in FIG. 1, venues 20 include a number of beacons that, in conjunction with applications running on portable computing devices carried by consumers 10, allow consumer interaction data to be aggregated at consumer analytics portal 100. Certain of the consumers who are observed at the venues may have a sparsely populated or unpopulated digital marketing profile. Such consumers may be referred to herein as “unknown consumers” or “relatively unknown contacts”. Because relatively little information is known about unknown consumers, it is particularly difficult for marketers to target them effectively; The updated profile allows the marketers to more effectively target the unknown consumers. This allows characteristics of a relatively well-known consumer to be propagated to a relatively unknown consumer on the premise that people who spend time together often share common interests, at least with respect to their mutual activities, and therefore that these relationships can form the basis for marketing attribute propagation. In some cases the characteristics of a relatively well-known consumer are propagated to a consumer having a partially complete profile with gaps which can be supplemented with data from other consumers in the consumer's circle of influence. These represent additional examples of how consumer behavioral analysis can be used to increase the efficacy of a digital marketing campaign in both online and offline contexts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Silberman/Ilic/Zhang/Kosai with Dhawan because the references are analogous since each reference is directed to features for using machine learning and inference to analyze interactions of users, which is within applicant’s field of endeavor of using machine learning for detection of adversarial targeting of users, and because modifying Silberman/Ilic with Dhawan’s feature for triggering favorable responses by altering user profile data for the one or more users prior to interaction with a specific entity, as claimed, in order to serve the motivation in the art to improve consumer behavioral analysis techniques in pursuit of more effective consumer targeting (Dhawan at paragraph 15); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12:  Silberman does not teach the limitation of claim 12.
Dhawan teaches wherein altering the user profile data for one or more users further comprises: analyzing the interaction data to compare treatment of the one or more users by the identified targeting pattern; identifying a specific user that receives favorable treatment relative to other users; and incorporating profile data from the specific user that receives favorable treatment into the profiles of one or more other users (paragraphs 24-27, 44, and 80-87:  selectively propagate attributes from a frequent contact's digital marketing profile to the relatively unknown consumer's profile. This workflow commences with a plurality of consumers 10 visiting one or more venues 20. As with the workflow illustrated in FIG. 1, venues 20 include a number of beacons that, in conjunction with applications running on portable computing devices carried by consumers 10, allow consumer interaction data to be aggregated at consumer analytics portal 100. Certain of the consumers who are observed at the venues may have a sparsely populated or unpopulated digital marketing profile. Such consumers may be referred to herein as “unknown consumers” or “relatively unknown contacts”. Because relatively little information is known about unknown consumers, it is particularly difficult for marketers to target them effectively; The updated profile allows the marketers to more effectively target the unknown consumers. This allows characteristics of a relatively well-known consumer to be propagated to a relatively unknown consumer on the premise that people who spend time together often share common interests, at least with respect to their mutual activities, and therefore that these relationships can form the basis for marketing attribute propagation. In some cases the characteristics of a relatively well-known consumer are propagated to a consumer having a partially complete profile with gaps which can be supplemented with data from other consumers in the consumer's circle of influence. These represent additional examples of how consumer behavioral analysis can be used to increase the efficacy of a digital marketing campaign in both online and offline contexts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Silberman/Ilic/Zhang/Kosai with Dhawan because the references are analogous since each reference is directed to features for using machine learning and inference to analyze interactions of users, which is within applicant’s field of endeavor of using machine learning for detection of adversarial targeting of users, and because modifying Silberman/Ilic/Zhang/Kosai by incorporating Dhawan’s features for altering profile data to incorporate profile data from a specific user that receives favorable treatment into the profiles of one or more other users, as claimed, would serve the motivation to improve consumer behavioral analysis techniques in pursuit of more effective consumer targeting (Dhawan at paragraph 15); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19:  Silberman does not teach the limitation of claim 19.
However, Dhawan teaches wherein altering the user profile data for one or more users further comprises: analyzing the interaction data to compare treatment of the one or more users by the identified targeting pattern; identifying a specific user that receives favorable treatment by the adversarial targeting scheme relative to other users; and incorporating profile data from the specific user that receives favorable treatment into the profiles of one or more other users (paragraphs 24-27, 44, and 80-87: e.g., selectively propagate attributes from a frequent contact's digital marketing profile to the relatively unknown consumer's profile. This workflow commences with a plurality of consumers 10 visiting one or more venues 20. As with the workflow illustrated in FIG. 1, venues 20 include a number of beacons that, in conjunction with applications running on portable computing devices carried by consumers 10, allow consumer interaction data to be aggregated at consumer analytics portal 100. Certain of the consumers who are observed at the venues may have a sparsely populated or unpopulated digital marketing profile. Such consumers may be referred to herein as “unknown consumers” or “relatively unknown contacts”. Because relatively little information is known about unknown consumers, it is particularly difficult for marketers to target them effectively; The updated profile allows the marketers to more effectively target the unknown consumers. This allows characteristics of a relatively well-known consumer to be propagated to a relatively unknown consumer on the premise that people who spend time together often share common interests, at least with respect to their mutual activities, and therefore that these relationships can form the basis for marketing attribute propagation. In some cases the characteristics of a relatively well-known consumer are propagated to a consumer having a partially complete profile with gaps which can be supplemented with data from other consumers in the consumer's circle of influence. These represent additional examples of how consumer behavioral analysis can be used to increase the efficacy of a digital marketing campaign in both online and offline contexts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Silberman/Ilic/Zhang/Kosai with Dhawan because the references are analogous since each reference is directed to features for using machine learning and inference to analyze interactions of users, which is within applicant’s field of endeavor of using machine learning for detection of adversarial targeting of users, and because modifying Silberman/Ilic/Zhang by incorporating Dhawan’s features for altering profile data to incorporate profile data from a specific user that receives favorable treatment into the profiles of one or more other users, as claimed, would serve the motivation to improve consumer behavioral analysis techniques in pursuit of more effective consumer targeting (Dhawan at paragraph 15); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7 and 15 are rejected under 35 U.S.C. §103 as unpatentable over Silberman et al. (US 2017/0330058, hereinafter “Silberman”) in view of Ilic et al. (US 2017/0364823, hereinafter “Ilic”) in view of Zhang et al. (US 2015/0170175, hereinafter “Zhang”) in view of Kosai et al. (US 2017/0243238, hereinafter “Kosai”), as applied to claims 1 and 8 above, and further in view of Tietzen et al. (US 2016/0203497, hereinafter “Tietzen”).

Claims 7/15:  Silberman does not teach the limitations of claims 7/15.
Tietzen teaches wherein the user profile data for a specific user is altered and in real-time in response to the interaction data (paragraphs 289 and 324:  update these initial categories upon receipt of new data. In an embodiment, a customer's profile categories may be updated in real-time or near real-time as new data is received).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Silberman/Ilic/Zhang/Kosai with Tietzen because the references are analogous since each reference is directed to automated techniques for analyzing user interactions, which is within applicant’s field of endeavor of using machine learning for detection of adversarial targeting of users, and because incorporating Tietzen’s feature for altering user profile data in real-time in response to interaction data, as claimed, would help to maintain up-to-date user profiles, which would ensure the accuracy and relevance of user profiles relied on for targeting users; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Detecting racial bias in algorithms and machine learning. Nicole Turner Lee. Journal of Information, Communication & Ethics in Society. 16.3: 252-260. Emerald Group Publishing Limited. (2018):  discloses detection and mitigation techniques for addressing user profile bias in artificial intelligence and machine learning and automated decision-making related thereto.
Bhide et al. (US 2020/0134493):  discloses features for automatic correctio of indirect bias in machine learning models
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
12/13/2022